

117 S669 IS: Expeditionary Diplomacy Act of 2021
U.S. Senate
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 669IN THE SENATE OF THE UNITED STATESMarch 10, 2021Mr. Murphy introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide for the appropriate balance of empowering diplomats to pursue vital diplomatic goals and mitigating security risks at United States diplomatic posts, and for other purposes.1.Short titleThis Act may be cited as the Expeditionary Diplomacy Act of 2021.2.FindingsCongress makes the following findings:(1)A robust overseas diplomatic presence is the sine qua non of an effective foreign policy, particularly in unstable environments where a flexible and timely diplomatic response can be decisive in preventing and addressing violent conflict.(2)Diplomats routinely put themselves and their families at great personal risk to serve their country overseas where they increasingly face threats related to international terrorism, violent conflict, and public health, among others.(3)The Department of State has a remarkable record of protecting personnel while enabling an enormous amount of global diplomatic activity, often in insecure and remote places and facing a variety of evolving risks and threats, from terrorism to sonic attacks. With support from Congress, the Department of State has revised policy, improved physical security through retrofitting and replacing old facilities, deployed additional security personnel and armored vehicles, and greatly enhanced training requirements and facilities, including the new Foreign Affairs Security Training Center in Blackstone, Virginia.(4)However, there is broad consensus that the pendulum has swung too far toward eliminating risk, excessively inhibiting diplomatic activity; instead of protecting diplomats that authorize calculated risks, human psychology combined with Department of State policy incentivize extending embassy closures, reducing footprints, and postponing or denying travel requests.(5)Congress must accept responsibility for its part in perpetuating a risk-averse culture, as its oversight too often promotes the myth that all security incidents are avoidable and appears more focused on finding scapegoats than improving policy; the Accountability Review Board requirement in the Diplomatic Security Act (22 U.S.C. 4801 et seq.) particularly furthers this perception.(6)The impact of reduced diplomatic engagement is both difficult to distill and undeniable; while the cost of an embassy closure or cancelled meeting is hard to measure, diplomatic missions rely on robust staffing and ambitious external engagement to advance United States interests as diverse as fighting terrorism and transnational organized crime, preventing and addressing violent conflict and humanitarian disasters, promoting United States businesses and trade, protecting the rights of marginalized groups, addressing climate change, and preventing pandemic disease.(7)Despite the fact that Congress currently provides annual appropriations in excess of $1,900,000,000 for embassy security, construction, and maintenance, the Department of State is unable to fully transform this considerable investment into true overseas presence given excessive restrictions that inhibit the ability of diplomats to—(A)meet with foreign leaders to explain, defend, and advance United States priorities; (B)understand and report on foreign political, social, and economic conditions;(C)provide United States citizen services that are often a matter of life and death in insecure places; and (D)collaborate and, at times, compete with other diplomatic missions.(8)Such restrictions present a clear and present danger to the core interests of the United States and contribute to the larger militarization of our national security, as military and intelligence agencies benefit from fewer security restrictions, greater risk tolerance, and less congressional scrutiny in the wake of security incidents. (9)Given these stakes, Congress has a responsibility to empower, support, and hold the Department of State accountable for implementing an aggressive presence strategy that mitigates potential risks and adequately considers the myriad direct and indirect consequences of a lack of presence. 3.Encouraging expeditionary diplomacy(a)PurposeSubsection (b) of section 102 of the Diplomatic Security Act (22 U.S.C. 4801(b)) is amended—(1)by amending paragraph (3) to read as follows:(3)to promote strengthened security measures, institutionalize a culture of learning, and, in the case of apparent gross negligence or breach of duty, recommend the Director General of the Foreign Service investigate accountability for United States Government personnel with security-related responsibilities;; (2)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and(3)by inserting after paragraph (3) the following new paragraph:(4)to support a culture of risk management, instead of risk avoidance, that enables to Department of State to pursue its vital goals with full knowledge that it is not desirable nor possible for the Department to avoid all risks; .(b)Briefings on embassy securitySection 105(a) of the Diplomatic Security Act (22 U.S.C. 4804(a)) is amended—(1)by striking monthly briefings and inserting quarterly briefings; and(2)in paragraph (1)—(A)by striking any plans to open or reopen a high risk, high threat post and inserting progress towards opening or reopening high risk, high threat posts, the risk to national security of the continued closure and remaining barriers to doing so;(B)in subparagraph (A), by striking the type and level of security threats such post could encounter and inserting the risk to national security of the post’s continued closure; and(C)in subparagraph (C), by inserting the type and level of security threats such post could encounter, and before security tripwires. 4.Replacement of Accountability Review Board with Security Review Committee(a)In generalSection 301 of the Diplomatic Security Act (22 U.S.C. 4831) is amended—(1)in the section heading, by striking Accountability Review Boards and inserting Security Review Committees; (2)in subsection (a)—(A)in paragraph (1), by striking shall convene an Accountability Review Board (in this title referred to as the Board). The Secretary shall not convene the Board and inserting shall convene the Security Review Committee (in this title referred to as the SRC). The Secretary shall not convene the SRC;(B)in paragraph (2), by striking Board and inserting SRC; and(C)in paragraph (3)(A)—(i)in the subparagraph heading, by striking Board and inserting SRCs; and(ii)by striking Board and inserting SRC;(3)in subsection (b)—(A)in the subsection heading, by striking Boards and inserting SRCs; and(B)by striking Board each place it appears and inserting SRC; and(4)in subsection (c), by striking Board each place it appears and inserting SRC.(b)MembershipSection 302 of the Diplomatic Security Act (22 U.S.C. 4832) is amended—(1)in the section heading, by striking Accountability Review Board and inserting Security Review Committee;(2)in subsection (a)—(A)by striking Membership.— and all that follows through Chairperson of the Board. Members of the Board and inserting the following: “Membership.—(1)In generalThe Secretary shall determine the composition of the SRC and designate a Chairperson. Members of the SRC;(B)by striking vested in the Board. Members of the Board and inserting vested in the SRC. Members of the SRC; and(C)by adding at the end the following new paragraph:(2)RegulationsThe Secretary of State shall promulgate regulations defining the membership and operating procedures for the SRC and provide to the Chairmen and ranking members of the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives, in writing, a description of how the SRC will be structured with respect to any other standing committees.; and(3)in subsection (b), by striking Board each place it appears and inserting SRC.(c)Technical and conforming amendmentsSection 303 of the Diplomatic Security Act (22 U.S.C. 4833) is amended—(1)by striking Board each place it appears and inserting SRC; and(2)in the subsection heading for subsection (d), by striking boards and inserting SRCs.5.Findings and recommendations of Security Review CommitteeSection 304 of the Diplomatic Security Act (22 U.S.C. 4834) is amended—(1)in the section heading, by striking a Board and inserting the Security Review Committee;(2)by striking A Board both places it appears and inserting The Security Review Committee;(3)by striking Board each place it appears and inserting Security Review Committee; (4)in subsection (a)—(A)in paragraph (2), by inserting after were adequate the following: “, in the context of the inherent security risks, mitigation efforts, and what was known at the time of the incident in question, including—(A)if the attack was against a diplomatic compound, motorcade, residence, or other mission facility, whether the security systems, security countermeasures, and security procedures operated as intended, and whether such systems worked to materially mitigate the attack or were found to be inadequate to mitigate the threat and attack;(B)if the attack was on any personnel conducting an approved operation outside the mission, if a valid process was followed in evaluating the requested operation and weighing the risk and diplomatic value of the operation; and(C)if gross negligence or serious breach of duty by an individual described in section 303(a)(1)(B) may have been a factor. ;(B)in paragraph (4), by striking ; and and inserting a semicolon;(C)by redesignating paragraph (5) as paragraph (6); and(D)by inserting after paragraph (4) the following new paragraph:(5)the diplomatic value of operations or physical presence relating to the incident in question, including a counterfactual for the impact of not undertaking the type of operation or physical presence related to the incident; and;(5)in subsection (b), by inserting and to promote a culture of risk management, rather than risk avoidance for valuable diplomatic activity after has reviewed;(6)by amending subsection (c) to read as follows: (c)Personnel recommendationsIf the SRC suspects that an individual described in section 303(a)(1)(B) has engaged in gross negligence or serious breach of duty, and such misconduct has significantly contributed to the serious injury, loss of life, or significant destruction of property, or the serious breach of security that is the subject of the SRC’s examination as described in subsection (a), the SRC shall report to the Director General of the Foreign Service for any appropriate action.; and(7)in subsection (d)—(A)by striking Reports.— and all that follows through (1) Program recommendations.—In any case and inserting Reports.—In any case ; (B)by striking Congress and inserting Chairmen and ranking members of the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives; and(C)by striking paragraph (2).6.Reporting requirementNot later than 150 days after the date of the enactment of this Act, the Secretary of State shall provide a report and oral briefing to the Chairmen and ranking members of the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives on the regulations promulgated under paragraph (2) of section 302(a) of the Diplomatic Security Act (22 U.S.C. 4832(a)), as added by section 4(b)(2)(C) of this Act.